905 So. 2d 251 (2005)
Jerome L. THOMAS, Petitioner,
v.
Ric L. BRADSHAW, Palm Beach County Sheriff, Respondent.
No. 4D05-2462.
District Court of Appeal of Florida, Fourth District.
June 23, 2005.
Carey Haughwout, Public Defender, and Daniel Cohen, Assistant Public Defender, West Palm Beach, for Petitioner.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for Respondent.
PER CURIAM.
The petitioner seeks a writ of habeas corpus for his immediate release. The respondent agrees the outcome of this petition is controlled by this court's recent opinion in Juarez v. Bradshaw, 904 So. 2d 572 (Fla. 4th DCA 2005). We grant the petition, issue the writ, and order the defendant's immediate release.
GUNTHER, GROSS and MAY, JJ., concur.